Case 2:21-cv-00517-JDC-KK Document 31 Filed 08/16/21 Page 1 of 1 PageID #: 693




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


ANA CRUMP                                        CASE NO. 2:21-CV-00517

VERSUS                                           JUDGE JAMES D. CAIN, JR.

ALLIED TRUST INSURANCE CO                        MAGISTRATE JUDGE KAY


                                     JUDGMENT

      For the reasons stated in the Report and Recommendation [Doc. 28] of the Deputy

Special Master previously filed herein and after an independent review of the record, a de

novo determination of the issues, and consideration of the objections filed herein, and

having determined that the findings are correct under applicable law;

      IT IS ORDERED that the Motion to Disqualify [doc. 18] be DENIED AS MOOT.

IT IS FURTHER ORDERED, as outlined in the Report and Recommendation, that:

      (1) The defense appraiser receive access to the property effective immediately;

      (2) The two appraisers confer and submit their reports to the Umpire on or before

          August 30, 2021, detailing the disagreements between them;

      (3) The two appraisers provide their email addresses and cell phone numbers to the

          Umpire and participate in a conference call on August 31, 2021, at 9:00 am and

          September 9, 2021, at 12:30 pm.

      THUS DONE AND SIGNED in Chambers this 16th day of August, 2021.


                    _______________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
